Exhibit 10.1

 

Accuray Incorporated

 

        % Convertible Notes due 2022

 

FORM OF EXCHANGE/REPURCHASE AGREEMENT
Dated as of July       , 2017

 

The undersigned (the “Holder”), for itself and on behalf of the beneficial
owners listed on Exhibit B.1 hereto (“Accounts”) for whom the Holder holds
contractual and investment authority (each, including the Holder if it is the
party exchanging Old Notes (as defined below), an “Exchanging Holder”), hereby
confirms its agreement with you as follows:

 

This Exchange/Repurchase Agreement and the Terms and Conditions for
Exchange/Repurchase of Securities, dated July      , 2017, attached hereto as
Exhibit A (the “Terms and Conditions” and, together with this
Exchange/Repurchase Agreement, the “Agreement” or the “Exchange/Repurchase
Agreement”) is made as of the Effective Date between Accuray Incorporated, a
Delaware corporation (the “Company”), and the Holder.

 

The Company is proposing (1) an exchange (the “Exchange”) by the beneficial
owners (including the Holder) of certain of the Company’s (i) 3.50% Convertible
Senior Notes due 2018, CUSIP 004397 AD7 and ISIN US004397AD73 (the “2013 Notes”)
and (ii) 3.50% Series A Convertible Senior Notes due 2018, CUSIP 004397 AF2 and
ISIN US004397AF22 (the “2014 Notes”, together with the “2013 Notes”, the “Old
Notes”) for a newly-issued series of the Company’s convertible senior notes due
2022 (the “New Notes” and, together with the Old Notes, the “Notes”) as set
forth on Exhibit B.1 hereto, (2) that the beneficial owners participating in the
Exchange (the “Exchange Participants”) tender certain of their Old Notes for
cash (the “Repurchase”) and (3) that certain of the Exchange Participants and/or
other qualified new investors (together, the “Purchasers”) subscribe for and
purchase from the Company $        million aggregate principal amount of its New
Notes (the “Subscription”, together with the Exchange, the
“Exchange/Subscription” and the Exchange/Subscription, together with the
Repurchase, the “Transactions”), in each case on the terms more fully described
in the preliminary confidential private placement memorandum (the “Preliminary
Private Placement Memorandum”) and the final term sheet dated as of July     ,
2017 (the “Final Term Sheet" and, together with the Preliminary Private
Placement Memorandum as of the Effective Date (as defined below), the “Pricing
Disclosure Package”, which are attached hereto as Exhibits C and D,
respectively. The Company reserves the right to increase or decrease the amount
of the Exchange, Repurchase or the Subscription. The New Notes will be
convertible into cash, shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), or a combination thereof, at the Company’s
election. Each Exchange Participant participating in the Exchange, together with
the Purchasers, are referred to herein as the “Investors.” The New Notes to be
issued in the Exchange/Subscription are also referred to herein as the
“Securities.”

 

The Company and the Holder agree that, upon the terms and subject to the
conditions set forth herein, the Holder agrees to exchange, and to cause the
other Exchanging Holders to exchange, the aggregate principal amount of Old
Notes (such principal amount of Old Notes, the “Exchanged Old Notes”) set forth
in Exhibit B.1 for New Notes having an aggregate principal amount, for each
Exchanging Holder, equal to the product of (x) the Exchange Ratio as set forth
in Exhibit B.3 and (y) the Exchanged Old Notes for such Exchanging Holder,
rounded to the nearest integral multiple of $1,000 in principal amount, if
applicable (such aggregate principal amount of New Notes, as so rounded, if
applicable, the “Exchanged New Notes”), and the Company agrees to issue such
Exchanged New Notes to the Exchanging Holders in exchange for such Exchanged Old
Notes.

 



 

 

 

In addition, the Company and the Holder agree that, upon the terms and subject
to the conditions set forth herein, the Holder agrees to tender, and to cause
the other Exchanging Holders to tender, the aggregate principal amount of Old
Notes (such principal amount of Old Notes, the “Repurchased Old Notes”) set
forth in Exhibit B.1 for the Purchase Price set forth on Exhibit B.3 (the
“Purchase Price”).

 

The Depository Trust Company (“DTC”) will act as securities depositary for the
New Notes. At or prior to the times set forth in the Exchange/Repurchase
Procedures set forth in Exhibit B.4 hereto (the “Exchange/Repurchase
Procedures”), the Holder shall cause the Exchanged Old Notes to be delivered, by
book entry transfer through the facilities of DTC, to The Bank of New York
Mellon Trust Company, N.A., in its capacity as trustee of the Old Notes (in such
capacity, the “Old Notes Trustee”), for the account/benefit of the Company for
cancellation as instructed in the Exchange/Repurchase Procedures and at the
Settlement (as defined below); and on the Settlement Date (as defined below),
subject to satisfaction of the conditions precedent specified in Section ‎6 of
the Terms and Conditions and the prior receipt by the Old Notes Trustee from the
Holder of the Exchanged Old Notes, the Company shall execute, cause The Bank of
New York Mellon Trust Company, N.A., in its capacity as trustee of the New Notes
(in such capacity, the “New Notes Trustee”) to authenticate and cause to be
delivered to the DTC account specified by the Holder for each relevant
Exchanging Holder in Exhibit B.2, the Exchanged New Notes.

 

In addition, at or prior to the times set forth in the Exchange/Repurchase
Procedures, the Holder shall cause the Repurchased Old Notes to be delivered, by
book entry transfer through the facilities of DTC, to the Old Notes Trustee, for
the account/benefit of the Company for cancellation as instructed in the
Exchange/Repurchase Procedures and at the Settlement (as defined below); and on
the Settlement Date (as defined below), subject to satisfaction of the
conditions precedent specified in Section ‎6 of the Terms and Conditions and the
prior receipt by the Old Notes Trustee from the Holder of the Repurchased Old
Notes, the Company shall pay the Purchase Price by wire transfer of immediately
available funds to the account specified by the Holder in Exhibit B.2.

 

The Holder’s agreement to acquire the Exchanged New Notes and to tender the
Repurchased Old Notes shall be subject to written acceptance, by electronic mail
to the Company or its agents, of the Final Term Sheet (such time of acceptance,
the “Effective Date”). All questions as to the form of all documents and the
validity and acceptance of the Old Notes and the New Notes will be determined by
the Company, in its sole discretion, which determination shall be final and
binding.

 

The Securities are being offered only to institutional “accredited investors”
within the meaning of Rule 501 of Regulation D under the Securities Act of 1933,
as amended (the “Securities Act”), that are also qualified institutional buyers
(“QIBs”) within the meaning of Rule 144A under the Securities Act, pursuant to a
private placement exemption from registration under Section 4(a)(2) of the
Securities Act.

 

Each of the provisions of the Terms and Conditions is incorporated herein by
reference in its entirety, and shall be deemed to be a part of this Agreement to
the same extent as if such provisions had been set forth in full herein; and
each of the representations, warranties, and agreements set forth therein shall
be deemed to have been made at and as of the date of this Agreement. Unless
otherwise defined herein, terms defined in the Terms and Conditions are used
herein as therein defined.

 

The Agreement constitutes the entire agreement among the parties with respect to
the subject matters hereof. The Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of all parties hereto. This Agreement may be executed in
counterparts, and delivered by email or telecopier, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.

 



A-2 

 

 

If the foregoing correctly sets forth your understanding as to the matters set
forth herein, please indicate your acceptance thereof in the space provided
below for that purpose and deliver a copy to the undersigned, whereupon this
Exchange/Repurchase Agreement shall constitute a binding agreement between the
Company and the Holder.

 

  Very truly yours,           Accuray Incorporated           By:
 
    Name:       Title:  

A-3 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

AGREED AND ACCEPTED: Holder (in its capacities described in the first paragraph
hereof):                     By:       Print Name:       Title:                
   

A-4 

 

EXHIBIT A TO THE EXCHANGE/REPURCHASE AGREEMENT

 

TERMS AND CONDITIONS FOR EXCHANGE/REPURCHASE OF SECURITIES

 

  

 

July      , 2017

 

Each of Accuray Incorporated, a Delaware corporation (the “Company”) and the
undersigned (the “Holder”), for itself and on behalf of the beneficial owners
listed on Exhibit B.1 to the Exchange/Repurchase Agreement (together with the
Holder, the “Exchanging Holders”), hereby confirms its agreement pursuant to
that certain exchange/repurchase agreement dated as of the date hereof (the
“Exchange/Repurchase Agreement”) to which these Terms and Conditions for
Exchange/Repurchase of Securities (the “Terms and Conditions”) are attached as
Exhibit A, as set forth in these Terms and Conditions and in the
Exchange/Repurchase Agreement (together, this “Agreement”) relating to the
exchange of Old Notes for New Notes and the tender of Old Notes for cash as set
forth in this Agreement. Capitalized terms used but not defined in the Terms and
Conditions have the meanings set forth in the Exchange/Repurchase Agreement.

 

1.         Agreement to Exchange and Tender; The Securities; Placement Agent. On
the basis of the representations, warranties and agreements herein contained and
subject to the terms and conditions herein set forth, the Holder agrees to
exchange, and to cause the other Exchanging Holders to exchange, the Exchanged
Old Notes for Exchanged New Notes and to tender the Repurchased Old Notes for
the Purchase Price. The Company intends to enter into separately negotiated
agreements similar to this Agreement with certain other Exchange Participants to
complete the Exchange and Repurchase, and the Company also separately intends to
enter into agreements with the Purchasers to complete sales of Securities to
such Purchasers as part of the Subscription. This Agreement and the purchase or
exchange agreements executed by the Exchange Participants and/or Purchasers are
hereinafter sometimes collectively referred to as the “Exchange/Subscription
Agreements.”

 

The Securities are to be issued under an indenture (the “New Notes Indenture”)
to be dated as of the Settlement Date (as defined below) by and between the
Company and The Bank of New York Mellon Trust Company, N.A., as Trustee (the
“Trustee”). The Securities will be convertible into cash, shares of common
stock, par value $0.001 per share (“Common Stock”), of the Company (the shares
of Common Stock underlying the Securities, the “Conversion Shares”) or a
combination thereof, at the Company’s election, on the terms and conditions set
forth in the Indenture.

 

The Securities will be offered and sold to the Purchasers and issued to the
Exchange Participants in the Exchange in reliance on an exemption from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”). The description of the Securities is qualified in its
entirety to the terms of the Indenture.

 

The Holder acknowledges that, pursuant to a Placement Agency Agreement between
the Company and J. Wood Capital Advisors LLC (the “Placement Agent”) dated as of
July      , 2017 (the “Placement Agency Agreement”), the Company intends to pay
the Placement Agent a fee in respect of the Transactions.

 

2.         Representations and Warranties of the Company. The Company represents
and warrants to the Exchanging Holders that, as of the date hereof and as of the
Settlement Date (as defined below):

 



A-5 

 

 

(a)       The Pricing Disclosure Package did not, as of      p.m. Eastern Time
on July      , 2017, and as of the Settlement Date (as defined below), will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(b)       The financial statements included or incorporated by reference in the
Pricing Disclosure Package, together with the related notes and schedules,
present fairly in all material respects the consolidated financial position of
the Company and the subsidiaries as of the dates indicated and the consolidated
statements of operations, cash flows and stockholders’ equity of the Company and
the subsidiaries for the periods specified; such financial statements have been
prepared in conformity with U.S. generally accepted accounting principles
applied on a consistent basis throughout the periods covered thereby.

 

(c)       Since the date of the most recent financial statements of the Company
included or incorporated by reference in the Pricing Disclosure Package, there
has not been (i) any change in the capital stock (other than as a result of the
grant, exercise or settlement of equity awards granted under the Company’s
equity incentive plans or employee stock purchase plans that are described in
the Pricing Disclosure Package and the repurchase by the Company of Common Stock
pursuant to agreements providing for an option to repurchase or a right of first
refusal on behalf of the Company) or long-term debt of the Company or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock other
than as disclosed in the Pricing Disclosure Package; (ii) any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries taken as a whole;
or (iii) any transaction that is material to the Company and its subsidiaries
taken as a whole that would be required to be described or disclosed in reports
that the Company files or submits under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) that is not so described or disclosed in such
reports or in the Pricing Disclosure Package. The Company has no material
contingent obligations which are not disclosed in the Pricing Disclosure Package
or provided for in the Company’s consolidated financial statements that are
included or incorporated by reference in the Pricing Disclosure Package.

 

(d)       The Company and each of its subsidiaries within the meaning of Rule
1-02(w) of Regulation S-X promulgated under the Securities Act have been duly
organized and are validly existing and in good standing under the laws of their
respective jurisdictions of organization, are duly qualified to do business and
are in good standing in each jurisdiction in which their respective ownership or
lease of property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified or have such power or authority
would not, individually or in the aggregate, (i) have a material adverse effect
on the business, properties, financial position, stockholders’ equity, or
results of operations of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”) or (ii) prevent or materially interfere with
consummation of the transactions contemplated by this Agreement, the New Notes
Indenture or the New Notes or (iii) result in the delisting of shares of Common
Stock from The NASDAQ Global Select Market (the “NASDAQ”).

 

(e)       The Company has full right, power and authority to execute and deliver
this Agreement, the New Notes Indenture, the Exchange/Subscription Agreements
and the New Notes (collectively, the “Transaction Documents”) and to issue, sell
and deliver the New Notes and the Common Stock issuable upon conversion of the
New Notes and to consummate the Repurchase as contemplated by this Agreement,
the New Notes Indenture and the New Notes; and to perform its obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution

 



A-6 

 

 

and delivery by it of each of the Transaction Documents and the consummation by
it of the transactions contemplated thereby has been duly and validly taken.

 

(f)        The New Notes Indenture has been duly authorized by the Company and,
when executed and delivered by the Company and the Trustee, will be a legal,
valid and binding agreement of the Company, enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and general principles of equity.

 

(g)       The Agreement has been duly authorized, executed and delivered by the
Company.

 

(h)       The New Notes to be issued and sold by the Company pursuant to the
Exchange/Subscription Agreements have been duly authorized by the Company and,
when executed and delivered by the Company and duly authenticated in accordance
with the terms of the New Notes Indenture and delivered to and paid for as
provided in the Exchange/Subscription Agreements, will be duly and validly
issued and outstanding and will constitute legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general principles of equity, and will be entitled to the benefits of the
New Notes Indenture; the Conversion Shares have been duly authorized and validly
reserved for issuance upon conversion of the New Notes, and, upon conversion of
the New Notes in accordance with their terms and the terms of the New Notes
Indenture, will be issued free of statutory and contractual preemptive rights,
resale rights, rights of first refusal and similar rights and free of any voting
restrictions (and will be free of any restriction, pursuant to the Company’s
charter or bylaws or any agreement or other instrument to which the Company is a
party, upon the transfer thereof), and will be validly issued, fully paid and
nonassessable.

 

(i)         Neither the Company nor any of its subsidiaries is (i) in violation
of its charter or by-laws or similar organizational documents; (ii) in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority (including, without limitation, the rules and
regulations of the NASDAQ), in each case, applicable to the Company, except, in
the case of clauses (ii) and (iii) above, for any such conflict, breach or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(j)         The execution, delivery and performance of the Transaction Documents
and the consummation of the transactions contemplated thereby, including the
issuance of the New Notes, the issuance of the Common Stock issuable upon
conversion of the New Notes and the Repurchase, do not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority (including, without limitation, the rules and
regulations of the NASDAQ), in each case, applicable to the Company, except, in
the case of clauses

 



A-7 

 

 

(i) and (iii) above, for any such conflict, breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(k)       No approval, authorization, consent or order of or filing with any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency, or of or with any self-regulatory organization or
other non-governmental regulatory authority (including, without limitation, the
NASDAQ), or approval of the stockholders of the Company, is required in
connection with the issuance and sale of the New Notes, the issuance of Common
Stock upon conversion of the New Notes, the Repurchase or the consummation of
the transactions as contemplated by this Agreement, the New Notes Indenture or
the New Notes, other than (i) as may be required under the securities or blue
sky laws of the various jurisdictions in which the New Notes and the Common
Stock are being offered or (ii) has already been obtained.

 

(l)         Except as described in the Pricing Disclosure Package, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Company or any of its subsidiaries is or may be a party or
to which any property of the Company or any of its subsidiaries is or may be the
subject that, individually or in the aggregate, if determined adversely to the
Company or any of its subsidiaries, could reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under this Agreement; to the knowledge of the
Company no such investigations, actions, suits or proceedings are threatened or,
contemplated by any governmental or regulatory authority (including, without
limitation, the NASDAQ) or threatened by others.

 

(m)      The Company and its subsidiaries own or possess adequate rights to use
all patents, patent applications, trademarks, service marks, trade names,
trademark registrations and applications, service mark registrations and
applications, domain names, all goodwill associated with the foregoing,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) and all other similar intellectual property rights (collectively,
the “Intellectual Property”) necessary for the conduct of their respective
businesses as described in the Pricing Disclosure Package, except where the
failure to own or possess such rights would not reasonably be expected to have a
Material Adverse Effect. The Company and its subsidiaries have not received any
notice of any claim of infringement, misappropriation or other violation of any
Intellectual Property rights of others that would reasonably be expected to have
a Material Adverse Effect. Except as described in the Pricing Disclosure
Package, (a) there is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or claim by others challenging the Company's or any of
its subsidiaries’ rights in or to any Intellectual Property that would
reasonably be expected to have a Material Adverse Effect, and the Company is
unaware of any facts which would form a reasonable basis for any such claim; (b)
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
Intellectual Property owned by or licensed to the Company or any of its
subsidiaries that would reasonably be expected to have a Material Adverse
Effect, and the Company is unaware of any facts which would form a reasonable
basis for any such claim; and (c) there is no pending or, to the knowledge of
the Company, threatened action, suit, proceeding or claim by others that the
Company or any of its subsidiaries infringes, misappropriates or otherwise
violates any Intellectual Property rights of others that would reasonably be
expected to have a Material Adverse Effect, and the Company is unaware of any
facts which would form a reasonable basis for any such claim.

 

(n)       The Company will apply the net proceeds from the Subscription in all
material respects as described in the Pricing Disclosure Package under the
heading “Use of Proceeds”.

 

(o)       The Company is not and, after giving effect to the Transactions, will
not be required to register as an “investment company” or an entity “controlled”
by an “investment company” within the meaning

 



A-8 

 

 

of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Securities and Exchange Commission (the “Commission”) thereunder.

 

(p)       (i) The Company and its subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof; and (ii) except as otherwise disclosed in the Pricing
Disclosure Package, there is no tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or any of its
subsidiaries or any of their respective properties or assets, in each case,
except as would not have a Material Adverse Effect.

 

(q)       Except as described in the Pricing Disclosure Package, (i) the Company
is and at all times has been in compliance with all statutes, rules and
regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product manufactured
or distributed by the Company (“Applicable Laws”), except where the failure to
so comply would not, individually or in the aggregate, result in a Material
Adverse Effect; (ii) the Company has not received any FDA Form 483, warning
letter, untitled letter or other correspondence or notice from the U.S. Food and
Drug Administration (“FDA”) or any other federal, state, local or foreign
governmental agency or regulatory authority having jurisdiction over the Company
or any of its properties or assets alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”), except such FDA Forms 483 notices
alleging or asserting noncompliance as would not, individually or in the
aggregate, result in a Material Adverse Effect; (iii) the Company possesses or
has the right to use all Authorizations and such Authorizations are valid and in
full force and effect and are not in violation of any term of any such
Authorizations; (iv) the Company has not received notice of any pending or
threatened claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from the FDA or any other federal, state, local or
foreign governmental agency or regulatory authority having jurisdiction over the
Company or any of its properties or assets or third party alleging that any
product, operation or activity is in violation of any Applicable Laws or
Authorizations and the Company does not have knowledge that the FDA or any other
federal, state, local or foreign governmental agency or regulatory authority
having jurisdiction over the Company or any of its properties or assets or any
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding; (v) the Company has not received notice that
the FDA or any other federal, state, local or foreign governmental agency or
regulatory authority having jurisdiction over the Company or any of its
properties or assets has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Authorizations and the Company does not have
knowledge that the FDA or any other federal, state, local or foreign
governmental agency or regulatory authority having jurisdiction over the Company
or any of its properties or assets is considering such action; (vi) the Company,
or a third party on its behalf, has filed, obtained, maintained or submitted all
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or
Authorizations, except that where the failure to so file, obtain, maintain, or
submit would not, individually or in the aggregate, result in a Material Adverse
Effect, and that all such reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments were complete and
correct in all material respects on the date filed (or were corrected or
supplemented by a subsequent submission); and (vii) the Company has not, either
voluntarily or involuntarily, initiated, conducted or issued or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post sale warning, "dear doctor" letter or other notice or action
relating to the alleged lack of safety or efficacy of any product or any alleged
product defect or violation other than as reported to the FDA or as not required
to be reported to the FDA under Applicable Laws and, to the knowledge of the
Company, neither the FDA or any other federal, state, local or foreign
governmental agency or regulatory authority having jurisdiction over the Company
or any of its properties or assets has initiated, conducted or intends to
initiate any such notice or action.

 



A-9 

 

 

(r)        Except as disclosed in the Pricing Disclosure Package neither the
Company nor any of its business operations is in violation of any Health Care
Laws, except where the failure to be in compliance would not, individually or in
the aggregate, result in a Material Adverse Effect. For purposes of this
Agreement, “Health Care Laws” means (i) the Federal Food, Drug, and Cosmetic
Act, and the regulations promulgated thereunder, (ii) all federal and state
fraud and abuse laws, including, without limitation, the federal Anti-Kickback
Statute (42 U.S.C. §1320a-7b(b)), the Stark Law (42 U.S.C. §1395nn), the civil
False Claims Act (31 U.S.C. §3729 et seq.), the Physician Payment Sunshine Act
(42 U.S.C. §1320a-7h) and the regulations promulgated pursuant to such statutes,
(iii) the administrative simplification provisions of the Health Insurance
Portability and Accountability Act of 1996 (18 U.S.C. §§669, 1035, 1347 and
1518; 42 U.S.C. §1320d et seq.) and the regulations promulgated thereunder, (iv)
Titles XVIII (42 U.S.C. §1395 et seq.) and XIX (42 U.S.C. §1396 et seq.) of the
Social Security Act and the regulations promulgated thereunder, (v) the Medicare
Prescription Drug, Improvement, and Modernization Act of 2003 (42 U.S.C.
§1395w-101 et seq.) and the regulations promulgated thereunder, (vi) quality,
safety and accreditation requirements of all applicable foreign or state laws or
regulatory bodies and (vii) any and all other health care laws and regulations
applicable to the business of the Company as currently conducted, each of (i)
through (vii) as may be amended from time to time.

 

(s)       The Company and its subsidiaries (x) are in compliance with any and
all applicable federal, state, local and foreign laws, rules, regulations,
requirements, directives, guidance, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances, emissions, materials or wastes, pollutants or contaminants (each, a
“Hazardous Material”), including, without limitation, the transportation,
transfer, recycling, storage, use, treatment, manufacture, removal, remediation,
release, exposure of others to, sale, or distribution of any Hazardous Material
or any product or waste containing a Hazardous Material, or product manufactured
with Ozone depleting substances, including, without limitation, any required
labeling, payment of waste fees or charges (including so-called e-waste fees)
and compliance with any product take-back or product content requirements
(collectively, “Environmental Laws”); (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses; and (z) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and (ii)
there are no costs or liabilities associated with Environmental Laws of or
relating to the Company or its subsidiaries, except in the case of each of (x),
(y) and (z) above, for any such failure to comply, or failure to receive
required permits, licenses or approvals, or cost or liability, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(t)        The Company and its subsidiaries maintain an effective (as described
in the documents incorporated by reference in the Pricing Disclosure Package
(the “Incorporated Documents”)) system of “disclosure controls and procedures”
(as defined in Rule 13a-15(e) of the Exchange Act) that is designed to ensure
that information required to be disclosed by the Company in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including controls and procedures designed to ensure that such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure. The Company and its subsidiaries
have carried out evaluations of the effectiveness of their disclosure controls
and procedures as required by Rule 13a-15 of the Exchange Act and have disclosed
the results of such evaluations in the Incorporated Documents.

 

(u)       The Company and its subsidiaries maintain systems of “internal control
over financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act)
that comply with the requirements of the Exchange Act and have been designed by,
or under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance

 



A-10 

 

 

regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles, including, but not limited to internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) interactive data in eXtensible Business Reporting Language
incorporated by reference in the Pricing Disclosure Package fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules applicable thereto. Except as disclosed in the
Pricing Disclosure Package, the Company is not aware of any material weaknesses
in the Company's internal control over financial reporting.

 

(v)       The operations of the Company and the subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions where the
Company or any of its subsidiaries conducts business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator or non-governmental
authority involving the Company or any of the subsidiaries with respect to the
Money Laundering Laws is pending or, to the Company’s knowledge, threatened.

 

(w)       Neither the Company nor any of the subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of the subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the New Notes contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

 

(x)       Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of the subsidiaries is aware of or has taken any action, directly
or indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder; and the Company, the Subsidiaries and, to the knowledge of the
Company, its affiliates have instituted and maintain policies and procedures
designed to ensure continued compliance therewith.

 

(y)       Neither the Company nor any of the subsidiaries has incurred any
liability for any finder’s fees or similar payments in connection with the
consummation of the transactions contemplated hereby other than the Letter
Agreement between the Company and the Placement Agent or the Placement Agency
Agreement.

 

(z)        Except as described in the Pricing Disclosure Package, (i) no person
has the right, contractual or otherwise, to cause the Company to issue or sell
to it any shares of Common Stock or shares of any other capital stock or other
equity interests of the Company, (ii) no person has any preemptive rights,
resale rights, rights of first refusal or other rights to purchase any shares of
Common Stock or shares of any other capital stock of or other equity interests
in the Company pursuant to a contract with the Company and (iii) the Company has
not granted any person the right to act as an underwriter or initial purchaser
or as a financial advisor to the Company in connection with the Transactions; no
person has the right, contractual or otherwise, to cause the Company to register
under the Securities

 



A-11 

 

 

Act any shares of Common Stock or shares of any other capital stock of or other
equity interests in the Company.

 

(aa)     None of the Company and its subsidiaries has or will distribute prior
to the later of (i) the Settlement Date (as defined below) and (ii) completion
of the Transactions, any offering material (including, without limitation,
content on its website, if any, that may be deemed to be offering material) in
connection with the Transactions other than the Pricing Disclosure Package and
other materials, if any, permitted by the Securities Act, including, but not
limited to, any Incorporated Documents.

 

(bb)    The New Notes, when issued, will not be of the same class (within the
meaning of Rule 144A) as securities that are listed on a national securities
exchange registered pursuant to Section 6 of the Exchange Act or quoted in a
U.S. automated inter-dealer quotation system.

 

(cc)     Assuming the accuracy of the representations and warranties of each
Investor executing an Exchange/Subscription Agreement and their compliance with
their agreements set forth therein, it is not necessary, in connection with the
Transactions and the issuance and exchange or sale of the New Notes in the
manner contemplated by the Pricing Disclosure Package, to register the New Notes
under the Securities Act or to qualify the New Notes Indenture under the Trust
Indenture Act of 1939, as amended.

 

(dd)    The Company will reserve and keep available at all times, free of
pre-emptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to satisfy all obligations to issue the shares
of Common Stock issuable upon conversion of the New Notes.

 

(ee)     Except as would not reasonably be expected to have a Material Adverse
Effect, there is and has been no failure on the part of the Company or any of
the Company’s directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

 

3.         Representations and Warranties of the Holder. The Holder represents,
warrants and covenants to the Company as follows:

 

(a)       The Holder has all requisite corporate power and authority to execute
and deliver this Agreement and to carry out and perform its obligations under
the terms hereof and the transactions contemplated hereby. This Agreement has
been duly authorized, executed and delivered by the Holder and constitutes the
valid and binding obligation of the Holder, enforceable in accordance with its
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and rules of law governing specific performance,
injunctive relief or other equitable remedies. If the Holder is executing this
Agreement on behalf of an Account, (i) the Holder has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and, bind, each Account, and (ii) Exhibit B.1 hereto is a true, correct and
complete list of (A) the name of each Account, (B) the principal amount of each
Account’s Exchanged Old Notes and (C) the principal amount of each Account’s
Repurchased Old Notes.

 

(b)       The execution, delivery and performance of this Agreement by the
Holder and compliance by the Holder with all provisions hereof and the
consummation of the transactions contemplated hereby, will not (i) require any
consent, approval, authorization or other order of, or qualification with, any
court or governmental body or agency (except as may be required under the
securities or Blue Sky laws of the various states), (ii) constitute a breach or
violation of any of the terms or provisions of, or result in a default under,
(x) the organizational documents of any of the Exchanging Holders or (y) any
material indenture, loan agreement, mortgage, lease or other agreement or
instrument to which any of the

 



A-12 

 

 

Exchanging Holders is a party or by which it is bound, or (iii) violate or
conflict with any applicable law or any rule, regulation, judgment, decision,
order or decree of any court or any governmental body or agency having
jurisdiction over any of the Exchanging Holders.

 

(c)       The Holder understands that the Securities (and the Conversion Shares)
acquired by the Exchanging Holders under this Agreement have not been registered
under the Securities Act or qualified under applicable state securities laws
(the “Securities Laws”). The Holder also understands that the Securities (and
the Conversion Shares) are being offered pursuant to exemptions from
registration and qualification contained in the Securities Act and the
Securities Laws based in part upon the Holder’s representations contained in
this Agreement.

 

(d)       Each of the Exchanging Holders is the current sole legal and
beneficial owner of the Exchanged Old Notes and the Repurchased Old Notes set
forth on Exhibit B.1 hereto. When the Exchanged Old Notes are exchanged and the
Repurchased Old Notes are tendered, the Company will acquire good, marketable
and unencumbered title thereto, free and clear of all liens, restrictions,
charges, encumbrances, adverse claims, rights or proxies. None of the Exchanging
Holders has, in whole or in part, other than pledges or security interests that
a Holder may have created in favor of a prime broker under and in accordance
with its prime brokerage agreement with such broker, (a) assigned, transferred,
hypothecated, pledged, exchanged or otherwise disposed of any of its Exchanged
Old Notes or Repurchased Old Notes or its rights in its Exchanged Old Notes or
Repurchased Old Notes (other than to the Company pursuant hereto), or (b) given
any person or entity any transfer order, power of attorney or other authority of
any nature whatsoever with respect to its Exchanged Old Notes or Repurchased Old
Notes.

 

(e)       The Holder understands and agrees, and each subsequent holder of the
Securities issued to the Exchanging Holders pursuant to the Exchange (and
Conversion Shares issuable upon conversion thereof) by its acceptance thereof
will be deemed to agree, that the Securities (and Conversion Shares) are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act, that the Securities (and Conversion Shares) have not been,
and will not be, registered under the Securities Act and that (a) if it decides
to offer, resell, pledge or otherwise transfer any of the Securities or
Conversion Shares, such Securities (and Conversion Shares) may be offered,
resold, pledged or otherwise transferred only (i) to a person whom the seller
reasonably believes is a QIB in a transaction meeting the requirements of Rule
144A, (ii) pursuant to any other exemption from the registration requirements of
the Securities Act, including Rule 144 under the Securities Act (if available),
(iii) pursuant to an effective registration statement under the Securities Act
(which the Company has no obligation to effect), or (iv) to the Company, or one
of its subsidiaries, in each of cases (i) through (iv) in accordance with any
applicable securities laws of any state of the United States, and that (b) the
Holder will, and each subsequent holder is required to, notify any subsequent
purchaser of the Securities or Conversion Shares from it of the resale
restrictions referred to in (a) above and will provide the Company and the
transfer agent such certificates and other information as they may reasonably
require to confirm that the transfer by it complies with the foregoing
restrictions, if applicable. The Holder also understands that there is no
assurance that any exemption from registration under the Securities Act will be
available to permit an Exchanging Holder to transfer or dispose of the
Securities (and the Conversion Shares) and that, even if available, such
exemption may not allow an Exchanging Holder to transfer all or any portion of
the Securities (and the Conversion Shares) under the circumstances, in the
amounts or at the times an Exchanging Holder might propose.

 

(f)        The Holder understands that the Securities (and Conversion Shares)
will, unless sold pursuant to a registration statement that has been declared
effective under the Securities Act or in compliance with Rule 144, bear a legend
substantially to the following effect:

 



A-13 

 

 

THIS SECURITY AND THE SHARES OF COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION
OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

(1)REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 

(2)AGREES FOR THE BENEFIT OF ACCURAY INCORPORATED (THE “COMPANY”) THAT IT WILL
NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND (Y)
SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

 

(A)TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

 

(B)PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

 

(C)TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

(D)PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE
COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.

 

(g)       Each Exchanging Holder is acquiring the Securities in the Exchange for
its own account for investment purposes only and not with a view to, or for
resale in connection with, any distribution or public offering of the Securities
within the meaning of the Securities Act.

 

(h)       Each Exchanging Holder is an institutional “accredited investor” as
defined in Rule 501 of Regulation D under the Securities Act as well as a
“qualified institutional buyer” as defined in Rule 144A under the Securities
Act. The Holder agrees to furnish any additional information reasonably
requested by the Company or any of its affiliates to assure compliance with U.S.
federal and state securities laws in connection with the Transactions.

 

(i)         The Holder has not been apprised of the offering of the Securities
by means of any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

 



A-14 

 

 

(j)         The Holder acknowledges that the terms of the Exchange and
Repurchase pursuant to this Agreement have been mutually negotiated between the
Holder and the Company. The Holder was given a meaningful opportunity to
negotiate the terms of its exchange of Exchanged Old Notes for Exchanged New
Notes and tender of Repurchased Old Notes for the Purchase Price.

 

(k)       The Holder acknowledges and agrees that it has been provided with no
material regarding the Company or the Securities other than (i) the Preliminary
Private Placement Memorandum and (ii) the final term sheet dated as of July
     , 2017 (the “Final Term Sheet”), which are attached to the
Exchange/Repurchase Agreement as Exhibits C and D, respectively, and the Holder
has relied solely on information it deems sufficient in connection with its
decision to invest in the Securities and to tender its Repurchased Old Notes.
The Holder acknowledges that the Placement Agent does not take any
responsibility for, and can provide no assurance as to the reliability of, the
information set forth in the Preliminary Private Placement Memorandum or any
such other information. The Holder has requested that it not receive or
otherwise be made aware of non-public information regarding the Company that may
restrict its ability to trade in the Company’s securities. The Holder represents
that it has access to all information that it believes is necessary, sufficient
or appropriate in connection with its decision to participate in the
Transactions and has made an independent decision to acquire the Securities from
the Company and to tender its Repurchased Old Notes.

 

(l)         No later than one (1) business day after the date hereof, the Holder
agrees to deliver to the Company settlement instructions substantially in the
form of Exhibit B.2 hereto.

 

(m)      The Holder has conducted its own investigation of the Company and the
terms of the Securities and, in conducting its examination, (a) it has not
relied on the Placement Agent or on any statements or other information, written
or oral, provided by the Placement Agent concerning the Company, the Securities
or the terms of the Transactions, (b) it has had access to, and has had an
adequate opportunity to review, all information as it deems necessary to make
its decision to participate in the Transactions and to acquire the Securities,
and (c) it has been offered the opportunity to ask questions of the Company and
received answers thereto, as it deemed necessary in connection with the decision
to participate in the Transactions and to acquire the Securities.

 

(n)       Each of the Exchanging Holders:

 

(i)         is able to fend for itself in the transactions contemplated hereby;

 

(ii)        has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of its prospective
investment in the Securities;

 

(iii)       has considered the suitability of the Securities as an investment in
light of its own circumstances and financial condition, and each of the
Exchanging Holders is able to bear the risks associated with an investment in
the New Notes; and

 

(iv)      has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment.

 

(o)       The Holder acknowledges and agrees that it has not transacted, and
will not transact, in any securities of the Company, including, but not limited
to, any hedging transactions, from the time the Holder was first contacted by
the Company or the Placement Agent with respect to the Transactions until after
the confidential information (as described in the confirmatory email received by
the Holder from the Placement Agent (the “Wall Cross Email”)) is made public.

 



A-15 

 

 

(p)       Except as provided in Section ‎3(e) above, the Holder understands,
covenants and agrees that the Securities (and the Conversion Shares) may not be
sold, transferred or otherwise disposed of without registration under the
Securities Act, unless and until the Holder has furnished written evidence
satisfactory to the Company to the effect that such sale, transfer or other
disposition will not require registration under the Securities Act and is
permissible under the Securities Laws and other applicable securities laws and
regulations or that appropriate action necessary for compliance with the
Securities Act, the Securities Laws and other applicable securities laws and
regulations has been taken.

 

(q)       The Holder acknowledges and agrees that the Company may issue
appropriate stop-transfer instructions to its transfer agent, if any, and may
make appropriate notations to the same effect in its books and records to ensure
compliance with the provisions of this Section.

 

(r)        The Holder understands that the Company, the Placement Agent and
others will rely upon the truth and accuracy of the foregoing representations,
acknowledgements and agreements and agrees that if any of the representations
and acknowledgements deemed to have been made by it by its participation in the
Transactions and acquisition of the Securities are no longer accurate, the
Holder shall promptly notify the Company and the Placement Agent. The Holder
understands that, unless the Holder notifies the Company in writing to the
contrary before the Settlement, each of the Holder’s representations and
warranties contained in this Agreement will be deemed to have been reaffirmed
and confirmed as of the Settlement Date (as defined below), taking into account
all information received by the Holder. If the Holder is acquiring the
Securities or tendering Repurchased Old Notes as a fiduciary or agent for one or
more investor accounts, it represents that it has sole investment discretion
with respect to each such account and it has full power to make the foregoing
representations, acknowledgements and agreements on behalf of such account.

 

(s)       The Holder acknowledges and agrees that the Placement Agent has not
acted as its financial advisor or fiduciary and that the Placement Agent and its
respective directors, officers, employees, representatives and controlling
persons have no responsibility for making, and have not made, any independent
investigation of the information contained herein or in the Incorporated
Documents and make no representation or warranty to the Holder, express or
implied, with respect to the Company or the Securities or the accuracy,
completeness or adequacy of the information provided to the Holder, the
Incorporated Documents or any other publicly available information, nor shall
any of the foregoing persons be liable for any loss or damages of any kind
resulting from the use of the information contained therein or otherwise
supplied to the Holder.

 

(t)        The Holder acknowledges that no action has been or will be taken in
any jurisdiction outside the United States by the Company or the Placement Agent
that would permit an offering of the Securities, or possession or distribution
of offering materials in connection with the Transactions or the issue of the
Securities (including any filing of a registration statement), in any
jurisdiction outside the United States where action for that purpose is
required. To the extent any of the Exchanging Holders is outside the United
States, the Holder will comply with all applicable laws and regulations in each
foreign jurisdiction in which it exchanges or tenders Old Notes, or offers,
sells or delivers Securities or has in its possession or distributes any
offering material, in all cases at its own expense.

 

(u)       The Holder understands that nothing in this Agreement, information the
Company has filed with and furnished to the Commission or any other materials
presented to the Holder in connection with the Transactions constitutes legal,
business, financial or tax advice. The Holder has consulted such legal,
business, financial and tax advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its participation in the
Transactions and has made its own assessment and has satisfied itself concerning
the relevant tax and other economic considerations relevant to its participation
in the Transactions and investment in the Securities.

 



A-16 

 

 

(v)       The operations of each Exchanging Holder have been conducted in
material compliance with the rules and regulations administered or conducted by
OFAC applicable to such Exchanging Holder. The Holder has performed due
diligence necessary to reasonably determine that its beneficial owners are not
named on the lists of denied parties or blocked persons administered by OFAC,
resident in or organized under the laws of a country that is the subject of
Sanctions, or otherwise the subject of Sanctions.

 

(w)       None of the Exchanging Holders is an affiliate of the Company, nor,
during the three months preceding the date of this Exchange/Repurchase
Agreement, has any of the Exchanging Holders been an affiliate of the Company,
within the meaning of Rule 144 under the Securities Act. In that connection,
such Exchanging Holder has no ability, directly or indirectly, individually or
together with any other person, to influence, direct or cause the direction of
the management or policies of the Company or any of its subsidiaries in any
respect, nor has such Exchanging Holder in fact influenced, directed or caused
the direction of the management or policies of the Company or any of its
subsidiaries in any respect; neither such Exchanging Holder nor any of its
affiliates or representatives serves as an officer or director of the Company in
any similar capacity; such Exchanging Holder has no agreement or other
understanding, written or oral, direct or indirect, with the Company, any of its
directors, officers or employees or any other stockholder of the Company with
respect to its investment in, or any aspect of the business or management of,
the Company; no contracts or understanding between or among the Company or any
stockholders of the Company confer on such Exchanging Holder the power to
approve or disapprove any corporate action or to exercise any other similar
power with respect to corporate affairs; such Exchanging Holder is not
otherwise, directly, or indirectly through one or more intermediaries, in
control, controlled by, or under common control with, the Company. The Holder
understands that the Securities (and Conversion Shares) will, unless sold
pursuant to a registration statement that has been declared effective under the
Securities Act or in compliance with Rule 144, bear a legend substantially to
the following effect:

 

NO AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF ACCURAY
INCORPORATED (THE “COMPANY”) OR PERSON THAT HAS BEEN AN AFFILIATE (AS DEFINED IN
RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY DURING THE IMMEDIATELY
PRECEDING THREE MONTHS MAY PURCHASE, OTHERWISE ACQUIRE OR HOLD THIS SECURITY OR
A BENEFICIAL INTEREST HEREIN.

 

4.         Settlement of the Securities.

 

(a)       The settlement of the Exchange and the Repurchase (the “Settlement”)
shall be made at the offices of Davis Polk & Wardwell LLP, 1600 El Camino Real,
Menlo Park, California 94025 at 10:00 A.M., New York City time, on the date set
forth in the Final Term Sheet attached to the Exchange/Repurchase Agreement as
Exhibit D as the Settlement Date, or at such other place, time or date as the
Investors, on the one hand, and the Company, on the other hand, may agree upon,
such time and date of Settlement being herein referred to as the “Settlement
Date.” The exchange of the Exchanged Old Notes for Exchanged New Notes and the
tender of the Repurchased Old Notes for the Purchase Price shall be made
pursuant to the procedures set forth in Exhibit B.3.

 

5.         Agreements of the Company. The Company agrees with the Holder that:

 

(a)       The Company will reserve and keep available at all times, free of
pre-emptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to satisfy all obligations to issue the shares
of Common Stock issuable upon conversion of the New Notes.

 

(b)       The Company will use commercially reasonable efforts to list, subject
to notice of issuance, and maintain the listing of, the Maximum Conversion
Shares on The NASDAQ Global Select Market.

 



A-17 

 

 

(c)       If, at any time when the Company is not subject to Section 13 or 15(d)
of the Exchange Act, any of the Securities (or Conversion Shares) are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will furnish, upon request and at the Company’s
expense, for the benefit of the holders from time to time of the Securities, to
holders and beneficial owners of Securities and prospective purchasers of
Securities, information satisfying the requirements of Rule 144A(d)(4) under the
Securities Act.

 

(d)       At or prior to 8:00 a.m., New York City time, on the first business
day after the date hereof, the Company shall file with the Commission a current
report on Form 8-K announcing the Transactions, which current report the Company
acknowledges and agrees will disclose all confidential information (as described
in the Wall Cross Email) to the extent the Company believes such confidential
information constitutes material non-public information, if any, with respect to
the Transactions or otherwise communicated by the Company to the Holder in
connection with the Transactions.

 

6.         Conditions. (a) The obligation of the Holder (x) to exchange, and to
cause the other Exchanging Holders to exchange, the Exchanged Old Notes for
Exchanged New Notes and (y) to tender, and to cause the other Exchanging Holders
to tender, the Repurchased Old Notes for the Purchase Price, in each case
pursuant to this Agreement shall be subject to the satisfaction or waiver of the
following conditions on or prior to the Settlement Date:

 

(i)         Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct on the date hereof and
on and as of the Settlement Date, as the case may be; and the statements of the
Company and its officers made in any certificates delivered pursuant to this
Agreement shall be true and correct on and as of the Settlement Date.

 

(ii)        No Material Adverse Change. No event or condition of a type
described in Section ‎2(c) hereof shall have occurred or shall exist, which
event or condition is not described in the Pricing Disclosure Package (excluding
any amendment or supplement thereto).

 

(iii)       Officer's Certificate. The Holder shall have received on and as of
the Settlement Date a certificate of an executive officer of the Company (i)
confirming that such officer has carefully reviewed the Pricing Disclosure
Package and, to the knowledge of such officer, the representations set forth in
this Agreement are true and correct, (ii) the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Settlement Date and (iii) to the effect set forth
in paragraph ‎(ii) above.

 

(iv)      No Legal Impediment to Issuance. No action shall have been taken and
no statute, rule, regulation or order shall have been enacted, adopted or issued
by any federal, state or foreign governmental or regulatory authority that
would, as of the Settlement Date, prevent the Transactions; and no injunction or
order of any federal, state or foreign court shall have been issued that would,
as of the Settlement Date, prevent the Transactions, including the issuance of
the Securities pursuant thereto.

 

(b)       The obligation of the Company to deliver the Securities to be issued
by it on the Settlement Date pursuant to Section ‎4 hereof shall be subject to
the satisfaction or waiver of the following conditions on or prior to such
Settlement Date:

 

(i)         The representations and warranties of the Holder contained in the
Agreements shall be true and correct in all material respects on and as of the
date hereof and on and as of the Settlement Date as if made on and as of the
Settlement Date; and the Holder shall have performed all applicable covenants
and agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Settlement Date.

 



A-18 

 

 

(ii)        No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority that would, as of the Settlement
Date, prevent the Transactions; and no injunction or order of any federal, state
or foreign court shall have been issued that would, as of the Settlement Date,
prevent the Transactions, including the issuance of the Securities pursuant
thereto (including under this Agreement).

 

7.         Taxation. The Holder acknowledges that, if the Exchanging Holder is a
United States person for U.S. federal income tax purposes, either (1) the
Company must be provided with a correct taxpayer identification number (“TIN”),
generally a person’s social security or federal employer identification number,
and certain other information on Internal Revenue Service (“IRS”) Form W-9,
which is provided as an attachment hereto, and a certification, under penalty of
perjury, that such TIN is correct, that the Exchanging Holder is not subject to
backup withholding (at a rate of 28%) and that the Exchanging Holder is a United
States person, or (2) another basis for exemption from backup withholding must
be established. The Holder further acknowledges that, if the Exchanging Holder
is not a United States person for U.S. federal income tax purposes, (1) the
Company must be provided the appropriate IRS Form W-8 signed under penalties of
perjury, attesting to that non-U.S. Holder’s foreign status, and (2) the
Exchanging Holder may be subject to 30% U.S. federal withholding or 28% U.S.
federal backup withholding tax on certain payments made to such Exchanging
Holder unless such Exchanging Holder properly establishes an exemption from, or
a reduced rate of, withholding or backup withholding. The Exchanging Holder
shall promptly notify the Company if at any time such previously delivered IRS
forms are no longer correct or valid.

 

8.         Survival Clause. The respective representations, warranties,
agreements and other statements of the Company and the Holder set forth in this
Agreement or made by or on behalf of the Exchanging Holders pursuant to this
Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Company, any of its officers or
directors, the Holder or any of its respective officers or directors, or any
controlling person referred to in Section ‎9 hereof and (ii) delivery of and
payment for the Securities.

 

9.         Notices. All communications hereunder shall be in writing and, if
sent to the Holder, shall be mailed or delivered to its address set forth in
Exhibit B.2 of this Agreement as the same may be updated by the Holder from time
to time by notice to the Company in accordance with this Section ‎9; if sent to
the Company, shall be mailed or delivered to the Company at 1310 Chesapeake
Terrace, Sunnyvale, California 94089 (facsimile: 408-716-4601), Attention:
General Counsel.

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.

 

10.      Successors. This Agreement shall inure to the benefit of and be binding
upon the Holder, the Company and their respective successors and legal
representatives, and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person. No purchasers or transferees of Securities
from the Holder will be deemed a successor because of such purchase or transfer.

 

11.      APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND
THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE

 



A-19 

 

 

TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY THEREIN. EACH OF THE COMPANY AND
THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE SECURITIES, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID
COURTS.

 

12.      Third Party Beneficiary. The Holder acknowledges that the Placement
Agent is a third party beneficiary entitled to rely on this Agreement and
receive the benefits of the representations, warranties and covenants made by,
and the responsibilities of, the Holder and the Company under this Agreement,
with the same force and effect as if such representation or warranty were made
directly to the Placement Agent.

 

 

A-20 

 

EXHIBIT B.1 TO THE EXCHANGE/REPURCHASE AGREEMENT

 

Name of
Exchanging Holder Aggregate Principal Amount of Exchanged Old Notes Aggregate
Principal Amount of Repurchased Old Notes CUSIP                                
                               

B-1 

 

EXHIBIT B.2 TO THE EXCHANGE/REPURCHASE AGREEMENT

 

Holder Address:





     



 



Telephone:  



 



Country of Residence:





 



 



Taxpayer Identification Number:





 



 

 



Exchanged Old Notes

 





DTC Participant Number:   DTC Participant Name:   DTC Participant Phone Number:
  DTC Participant Contact Email:   FFC Account #:   Account # at Bank/Broker:  



 

 

Exchanged New Notes (if different from Exchanged Old Notes)

 



DTC Participant Number:   DTC Participant Name:   DTC Participant Phone Number:
  DTC Participant Contact Email:   FFC Account #:   Account # at Bank/Broker:  



 

 





Holder Wire Instructions for Purchase Price in respect of Repurchased Old Notes

 



Bank:

  ABA#:   SWIFT:   Beneficiary:   Account #   Location:   Contact:  



 





 

B-2 

 

EXHIBIT B.3 TO THE EXCHANGE/REPURCHASE AGREEMENT

 

Exchange Terms

 

Aggregate principal amount of Exchanged Old Notes: $_________________



The Exchange Ratio shall be:      



The aggregate principal amount of Exchanged New Notes: $_________________

 

Repurchase Terms

 

Aggregate principal amount of Old Notes to be repurchased: $_________________



Purchase price per $1,000 of Repurchased Old Notes: 



The Purchase Price shall be $       

 

 

B-3 

 

EXHIBIT B.4 TO THE EXCHANGE/REPURCHASE AGREEMENT

 

Exchange/Repurchase Procedures

 

NOTICE OF HOLDER EXCHANGE/REPURCHASE PROCEDURES

 

Attached are Holder Exchange/Repurchase Procedures for the settlement of (x) the
exchange of (i) 3.50% Convertible Senior Notes due 2018, CUSIP 004397 AD7 and
ISIN US004397AD73 (the “2013 Notes”) and (ii) 3.50% Series A Convertible Senior
Notes due 2018, CUSIP 004397 AF2 and ISIN US004397AF22 (the “2014 Notes”,
together with the “2013 Notes”, the “Old Notes”) of Accuray Incorporated (the
“Company”) for newly issued      % Convertible Senior Notes due 2022 (the “New
Notes”) and (y) the tender of Old Notes for cash, in each case pursuant to the
Exchange/Repurchase Agreement, dated as of July      , 2017, between you and the
Company which is expected to occur on or about         , 2017. To ensure timely
settlement, please follow the instructions for exchanging your Old Notes for New
Notes and tendering your Old Notes for the Purchase Price as set forth on the
following page.

 

These instructions supersede any prior instructions you received. Your failure
to comply with the attached instructions may delay your receipt of New Notes and
the Purchase Price, as applicable, for your Old Notes.

 

If you have any questions, please contact Katy Neumer at 407-617-9991.

 

Thank you.


 



B-4 

 



 

EXCHANGING OLD NOTES FOR NEW NOTES

 

Delivery of Old Notes

 

You must direct the eligible DTC participant through which you hold a beneficial
interest in the Old Notes to post on      , 2017, no later than 9:00 a.m., New
York City time, one-sided withdrawal instructions through DTC via DWAC for the
aggregate principal amount of Old Notes (2013 Notes: CUSIP/ISIN # 004397
AD7/US004397AD73 and 2014 Notes: CUSIP/ISIN # 004397 AF2/US004397AF22) set forth
in each case in Exhibit B.1 (x) to be exchanged for New Notes and (y) to be
tendered for the Purchase Price set forth in Exhibit B.3 of the
Exchange/Repurchase Agreement. It is important that this instruction be
submitted and the DWAC posted on      , 2017.

 

To receive New Notes

 

You must direct your eligible DTC participant through which you wish to hold a
beneficial interest in the New Notes to be issued upon exchange to post on
     , 2017, no later than 9:00 a.m., New York City time, a one-sided deposit
instruction through DTC via DWAC for the aggregate principal amount of New Notes
(CUSIP/ISIN # 004397 AG0/US004397AG05) set forth in Exhibit B.1 of the
Exchange/Repurchase Agreement. It is important that this instruction be
submitted and the DWAC posted on      , 2017.

 

To receive the Purchase Price

 

Subject to the terms of your Exchange/Repurchase Agreement, the Company will
transfer, or cause to be transferred, an amount of cash equal to the Purchase
Price as set forth in Exhibit B.3 of the Exchange/Repurchase Agreement to you by
wire of immediately available funds to the account at the bank in the United
States of America set forth in Exhibit B.2 of the Exchange/Repurchase Agreement.

 

You must complete both steps described above in order to complete the exchange
of Old Notes for New Notes and to receive the Purchase Price.

 

SETTLEMENT

 

On       , 2017, after the Company receives your Old Notes and your delivery
instructions as set forth above, and subject to the satisfaction of the
conditions to closing as set forth in your Exchange/Repurchase Agreement, the
Company will deliver your New Notes in respect of your Old Notes exchanged and
will pay the Purchase Price in respect of your Old Notes tendered for cash in
accordance with the delivery instructions set forth above.

 

B-5 

 

EXHIBIT C TO THE EXCHANGE/REPURCHASE AGREEMENT

 

Preliminary Private Placement Memorandum

 

 

C-1

 

EXHIBIT D TO THE EXCHANGE/REPURCHASE AGREEMENT

 

Final term sheet

 



 





 

D-1



 

 

 

 

 

 

 